Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attachment to Advisory Action
The Drawings filed on July 6, 2022 are not entered because they contain shaded characters that are not legible, still.
Terminal Disclaimer
The terminal disclaimer filed on July 06/2022 has been reviewed and is not accepted.  The terminal disclaimer based on a joint research agreement (JRA TD) filed under 37 CRF 1.321(d) on July 6, 2022 has been DISAPPROVED in view of the deficiencies set forth in the August 1, 2022 petition decision.
Priority
This US16/063,643 filed on 06/18/2018 is a 371 of PCT/US2016/067201 filed on
12/16/2016 which claims priority benefit of US Provisionals 62/324,811 filed on
04/19/2016 and 62/269,860 filed on 12/18/2015.
Information Disclosure Statement
	The IDS filed after-final on 04/27/2022 has been considered by the examiner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs, II can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/CATHERINE S HIBBERT/           Primary Examiner, Art Unit 1658